Order entered April 22, 2021




                                       In The
                              Court of Appeals
                       Fifth District of Texas at Dallas

                               No. 05-21-00099-CV

                     CITY OF IRVING, TEXAS, Appellant

                                         V.

                            EDWIN MUNIZ, Appellee

                On Appeal from the County Court at Law No. 5
                            Dallas County, Texas
                    Trial Court Cause No. CC-18-07034-E

                                      ORDER

      Before the Court is appellant’s April 20, 2021 agreed motion to extend time

to file its brief. In the motion, appellant states it has requested a supplemental

clerk’s record containing Defendant’s January 11, 2021 First Amended Plea to the

Jurisdiction which is missing from the clerk’s record on file.

      We GRANT the motion and ORDER Dallas County Clerk John Warren to

file a supplemental clerk’s record with Defendant’s January 11, 2021 First

Amended Plea to the Jurisdiction within ten days of the date of this order.
Appellant’s brief shall be due five days after the date the supplemental clerk’s

record is filed.

                                           /s/   BONNIE LEE GOLDSTEIN
                                                 JUSTICE